Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 15 with the instant application on 12 March 2020.  Upon finalization and entry of the Restriction Requirement (see below), claims 1 – 11 will be available for substantive examination.
Response to Requirement for Restriction 
The Examinee acknowledges Applicant’s election without traverse of the invention of Group I, claims 1 – 11, in the Response filed 4 March 2022.  The Examiner further acknowledges Applicant’s election of the species of HA/β-TCP (see claim 9) from the genus identified as ceramic material, as communicated in a telephone conference with Applicant’s representative, Jerold J. Schneider, Esq., on 27 May 2022.  Claims 12 - 15 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Consequently, claims 1 – 11 are under substantive examination to the extent that the ceramic comprises particles of HA/β-TCP.
Acknowledgement of Claim to Foreign Priority
The Examiner acknowledges receipt of papers submitted pursuant to 35 U.S.C. §§ 119(a)-(d), which papers are now of record in the file. 

Claim Objections 
The Examiner notes that the following claims present issues that need to be corrected.
Claim 5 recites that the ceramic material “is in form.”  Applicant needs to amend the claim to recite “is in the form.”
Claim 6 recites “particles ofcalcium.”  Applicant needs to amend the claim to recite “particles of_calcium.”
Claim 10 recites “at leastabout.”  Applicant needs to amend the claim to recite “at least_about.”
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 4 and 9 are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 2 recites the narrow recitation “the biomaterial secretes at least about 5 ng of OPG per g of biomaterial; the claim also recites “preferably at least about 5 ng/g,” which is the broader statement of the range/limitation.  Claims 3, 4, and 9 recite similar combinations of broad and narrow limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction or cancelation is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 11 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2014/0186952 A1 to Alsberg, E., published 3 July 2014 (“Alsberg ‘952”), in view of US 2004/0002770 A1 to King, R. and T. Smith , published 28 1 January 2004 (“King ‘770”), Legeros, R., Journal of Materials Science:  Materials in Medicine 14:  201 – 209 (2003) (“Legeros (2002)”), and Liu, H., et al., Materials Science and Engineering C 53:  83 – 94 (2015) (“Liu (2015)”).
The Invention As Claimed 
	Applicant claims a biomaterial having a multi-dimensional structure comprising osteogenic differentiated adipose-derived stem cells (ASCs), a ceramic material and an extracellular matrix, wherein the biomaterial secretes osteoprotegerin (OPG) and comprises insulin-like growth factor (IGFI) and stromal cell-derived factor I-alpha (SDF-1α), wherein the biomaterial secretes at least about 5 ng of OPG per g of biomaterial, wherein the biomaterial comprises at least about 50 ng of IGF1/g of biomaterial, wherein the biomaterial comprises at most about 100 ng of SDF-1α per g of biomaterial, wherein the ceramic material is in form of particles, wherein the ceramic material comprises particles of calcium phosphate, wherein the particles of calcium phosphate have an average size ranging from about 50 µm to about 1500 µm, wherein the particles of calcium phosphate are particles of hydroxyapatite (HA) and/or β-tricalcium phosphate (β-TCP), wherein the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10, wherein the biomaterial comprises at least about 10 ng of VEGF per g of biomaterial, and wherein the biomaterial is three-dimensional.

The Teachings of the Cited Art 
	Alsberg ‘952 discloses a self-assembled, scaffold-free, high-density cell aggregate comprising a plurality of cells and a plurality of biocompatible and degradable nanoparticles and/or microparticles that are incorporated within the cell aggregate (see Abstract), wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering (see ¶[0005]), wherein incorporation of the microparticles in the cell aggregate improves the mechanical properties of the cell aggregate,  allowing the cell aggregate to be readily manipulated and formed into tissue constructs with defined architectures, and potentially enhance cell function, such as differentiation, and/or enhance or accelerate tissue formation (id.), wherein the cell aggregates can be readily manipulated and formed into tissue constructs with defined architectures, such as sheets, oblate spheroids, spheroids, or potentially any other shape (id.), wherein the microparticles have a diameter less than 1 mm, or between about 1 nm and about 200 µm, with the size and shape of the nanoparticles and/or microparticles dispersed in the cell aggregate varying in order to adjust the mechanical properties of the cell aggregate and tissue construct formed from the cell aggregate  (see ¶[0007]), wherein the cells comprise an adult stem cells  isolated from human tissues, such as autologous, allogeneic, or xenogeneic, including adipose tissue [human adipose-derived stem cells (hASC’s)] (see ¶[0015]; see also Example 2), wherein expanding the undifferentiated progenitor cells, combining the cells with a plurality of microparticles so that the particles are dispersed with the undifferentiated cells, and culturing the dispersion of microparticles and undifferentiated progenitor cells so that an cell aggregate is formed, by cell-cell interactions and cell-microparticle interactions, and include an extracelluar matrix that can bind to or permit the adhesion of cells in the aggregate (see ¶[0016]), wherein the microparticles also provide bioactive agents such as vascular endothelial growth factors (VEGF) and insulin-like growth factors (IGF-I) (see ¶[0040]; see also ¶[0080]), wherein the bioactive agent can be incorporated on or within the  microparticles that differentially or controllably release the bioactive agent or be taken up (e.g., via endocytosis) by cells to modulate the functions and/or characteristics of the cells (see ¶[0071]), wherein, during culturing, the bioactive agent is released from the nanoparticles and/or microparticles via diffusion and/or as the microparticles degrade (see ¶[0079]), wherein inclusion of the microparticles in the cell aggregate allows for substantially more uniform spatial delivery of the bioactive agent throughout the interior of the aggregate (see ¶[0082]), wherein, as a result of culturing the cells with the microparticles, a mechanically robust cell aggregate can be formed that can readily shaped, transferred, and/or manipulated to form the tissue construct (see ¶[0084]), wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering (see ¶[0054]), wherein the cell aggregates can also include extracellular matrix material that is secreted by the cells and adheres or binds the cells and nanoparticles and/or microparticles (see ¶[0057]), wherein the cells used to form the cell aggregate can be autologous, xenogeneic, allogeneic, and/or syngeneic, and may be expanded ex vivo prior to mixing with the microparticles (see ¶[0058]), wherein the microparticles dispersed with the cells can act as a bulking agent within the cell aggregate to increase the cell aggregate size (e.g., thickness), and can improve the mechanical properties (e.g., compressive equilibrium modulus and tensile strength) of the cell aggregate and enable more uniform extracellular matrix deposition compared to cell aggregates without the nanoparticles and/or microparticles, allowing the cell aggregate to be readily manipulated and formed into tissue constructs with defined architectures, with the microparticles potentially enhancing cell function, such as differentiation, and/or enhancement or acceleration of  tissue formation (see ¶[0060]), and wherein the microparticles are formed from calcium phosphate materials, such as tri-calcium phosphate and hydroxyapatite, with average particle sizes between about 1 nm and about 200 nm (see ¶[0068]).  The reference does not disclose tissue constructs comprising HA/β-TCP as the ceramic material, or insulin-like growth factor (IGF-1) at loadings of at least about 50 ng/g, or VEGF at loadings of 10 ng/g, or stromal cell-derived factor 1-alpha (SDF-1α), at loadings of no greater than 100 ng/g, or materials secreting at least about 5 ng/g of OPG.  The teachings of King ‘770, Legeros (2003), and Liu (2015) remedy those deficiencies.
	King ‘770 discloses bioceramic implant structures for use in the repair of bone defects (see Abstract), wherein appropriate bioceramics include tricalcium phosphates and crystalline hydroxyapatite  (see ¶[0021]; see also ¶[0023]), wherein biocompatible calcium phosphate ceramics are selected, particularly in bone repair embodiments, for their properties to promote interfacial osteoconduction (see ¶[0037]), wherein the bioceramic may include a biologically-active agent such that the biologically-active agent is capable of being released from the solid implant matrix into adjacent or surrounding tissue fluids during biodegradation, bioerosion, or bioresorbtion (see ¶[0042]), wherein the biologically-active agent is an osteogenic agent, including the bioceramic material itself (see ¶[0043]), wherein the presence of an osteogenic agent at the defect site elicits an effect on the repair of the defect in terms of shortening the time required to repair the bone, and by improving the overall quality of the repair (see ¶[0044]), wherein the osteogenic agent is an endogenous-derived protein involved in, or important to, bone physiology, such as growth factors, including insulin-like growth factor-1 (IGF-1), vascular endothelial growth factor (VEGF), and osteoprotegrin ligand (OPGL), as well as combinations thereof (see ¶[0047]), wherein the osteogenic agent is a population of cells involved in, or important to, bone biology, such as adipose-derived stem cells (see ¶[0048]), and wherein the osteogenic agent is present in the structure within the range from about 0.1 % to about 30% by weight (see ¶[0049]).
Legeros (2003) discloses the in vitro and in vivo performance of biphasic calcium phosphate (BCP) ceramics (intimate mixtures of hydroxyapatite (HA) and beta-tricalcium phosphate (β-TCP) of varying HA/β-TCP ratios), wherein the ceramics are osteoconductive, and the bioreactivity can be controlled by manipulating the HA/β-TCP ratio and/or the crystallinity of the BCP (see Abstract), wherein the HA/β-TCP ratio can be 20% HA to 80% β-TCP (see p. 201, 1st col., 2nd para.), wherein the HA/β-TCP ratio obtained after sintering depends on the calcium deficiency of the unsintered biologic or synthetic apatite and on the sintering temperature (see p. 203, 1st col., 1st para.), wherein BCP ceramics with ratios of 25/75 and 60/40 HA/β-TCP were demonstrated to present hospitable surfaces to monocytes or osteoclasts (see p. 207, 2nd col., 1st para.), and wherein BCP has the possibility of acquiring osteoinductive properties through appropriate critical geometry of macroporosity for use as scaffolds in tissue engineering applications (see p. 208, 1st col., 3rd para.).
	Liu (2015) discloses that local administration of stromal cell-derived factor-1 (SDF-1) promotes stem cell recruitment and bone regeneration in a rat periodontal bone defect model, wherein SDF-1 increased vascular formation, induced early bone osteoclastogenesis,  and promoted the quality and quantity of regenerated bone (see Abstract), wherein substantial recruitment of autologous stem cells can be achieved by increasing the local concentrations of cytokines and chemokines, important factors that regulate mobilization, trafficking and homing of stem/progenitor cells at the target site, such as the chemokine, stromal cell-derived factor-1 (SDF-1) (see p. 83, 2nd col., 1st para.), wherein, in in vivo studies, at 4 and 8 weeks post-surgery, remarkably more regenerated new bones had formed in an SDF-1 group than in a control group (see p. 89, 1st col., 2nd para.), and a dramatic difference between the SDF-1 and control groups not only existed in bone quantity but also in bone quality (see p. 89, 1st col., 3rd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare self-assembled, scaffold-free, high-density cell aggregates comprising a plurality of cells and a plurality of biocompatible and degradable microparticles that are incorporated within the cell aggregate, wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering, wherein the microparticles have diameters between about 1 nm and about 200 µm, wherein the cells comprise an adult stem cells  isolated from human tissues, such as human adipose-derived stem cells (hASC’s), wherein the microparticles also provide bioactive agents such as vascular endothelial growth factors (VEGF) and insulin-like growth factors (IGF-I), wherein the bioactive agent can be incorporated on or within the  microparticles that differentially or controllably release the bioactive agent or be taken up (e.g., via endocytosis) by cells to modulate the functions and/or characteristics of the cells, wherein the cell aggregates can also include extracellular matrix material that is secreted by the cells and adheres or binds the cells and nanoparticles and/or microparticles, wherein the cells used to form the cell aggregate are expanded ex vivo prior to mixing with the microparticles, wherein the microparticles are formed from calcium phosphate materials, such as tri-calcium phosphate and hydroxyapatite, with average particle sizes between about 1 nm and about 200 nm, as taught by Alsberg ‘952, wherein the calcium phosphate ceramic is a biphasic calcium phosphate (HA/β-TCP) with HA at relative amounts of from 20 – 60%, as disclosed by Legeros (2003), wherein bioactive agents are present in the structure within the range from about 0.1 % to about 30% by weight, as taught by King ‘770, and wherein the bioactive agents further comprise stromal cell-derived factor 1-α (SDF-1α), as taught by Liu (2015).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of both King ‘770 and Liu (2015) that bioceramics and growth factors such as SDF-1α and IGF-1 exert an osteogenic effect in the preparation and use of implanted biomaterials for bone repair when included at the disclosed loadings, and by the teachings of Legeros (2003) to the effect that biphasic calcium phosphate ceramics comprising an intimate mixture of HA and β-TCP exhibit osteoconductive properties, and the capability of displaying osteoinductive properties useful for new bone formation and repair.
With respect to claim 2, which claim recites a limitation directed to the biomaterial of the invention secreting “at least about 5 ng of [osteoprotegerin] OPG per g of biomaterial.”  It is the Examiner’s position that such limitation is directed to a functional characteristic of the biomaterial, rather than to a compositional or structural characteristic of the material.  Further in this regard, the invention as claimed is not structurally distinguishable from the combination of Alsberg ‘952, King ‘770, Legeros (2003), and Liu (2015) and it is, therefore, the Examiner's position that the ability of the formulation to deliver a desired concentration of OPG is an inherent property of the invention as taught by the cited references.  Further in this regard, the Examiner notes that Applicant’s specification, at p. 27, ll. 6 – 8, discloses that the secretion of OPG from the biomaterials is a function of the loadings of the osteogenic agents, such as IGF1 and SDF-1α, which teachings would indicate that, as would be recognized by one of ordinary skill in the relevant art, it is the composition of the materials, including the osteogenic agents, that is responsible for the level and/or rate of secretion of OPG from the materials.
Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with a material as disclosed by the cited references, the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
With respect to claims 7 and 9, which claims recite quantitative limitations directed to a range of particle sizes of the calcium phosphate ceramics (claim 7), and the ratio of HA to β-TCP in the ceramics (claim 9), the Examiner notes that the references do not disclose quantitative ranges of particle sizes, or ranges of HA to β-TCP ratios, that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of particle sizes that significantly overlaps with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 11, which claim recites a limitation directed to the biomaterials of the invention being “three-dimensional,” the Examiner notes that the cited references do not characterize the disclosed tissue constructs as three-dimensional.  However, the Examiner further notes that Alsberg ‘952 teaches that the disclosed cell-based tissue constructs can be readily manipulated and formed into tissue constructs with defined architectures, such as sheets, oblate spheroids, spheroids, or potentially any other shape (see ¶[0005]).  It is the Examiner’s position, therefore, that architectures such as spheroids would be recognized as being three-dimensional, thus reading in this limitation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 11 would have been obvious within the meaning of 35 USC § 103.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 11 are directed to an invention not patentably distinct from claims 1 – 4 and 13 of commonly assigned U.S. Patent No. 9,713,656 (“the ‘656 patent”), in view of Alsberg ‘952, King ‘770, Legeros (2003), and Liu (2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘656 patent are directed to a biomaterial having a multi-dimensional structure and comprising differentiated mesenchymal stem cell (MSC) tissue containing osteocalcin-expressing cells or proteoglycan-expressing cells, interconnective tissue including collagen and demineralized bone matrix (DBM), wherein the stem cells are of human origin, wherein the stem cells are late-passaged adipose tissue-derived stem cells, and wherein the biomaterial is three-dimensional.  The claims do not disclose a biomaterial comprising particles of a calcium phosphate ceramic, such as biphasic HA/β-TCP, where the ratio is in the range of 10/90 to 90/10, or biomaterial comprising IGF1 at 50 ng/g, or SDF-1α at 100 ng/g, or VEGF at 10 ng/g, or biomaterials secreting OPG at 5 ng/g.  The teachings of Alsberg ‘952, King ‘770, Legeros (2003), and Liu (2015), as set forth above, remedy that deficiency.
	Thus, it would have been prima facie obvious to prepare a biomaterial having a three-dimensional structure and comprising differentiated mesenchymal stem cell (MSC) tissue containing osteocalcin-expressing cells or proteoglycan-expressing cells, interconnective tissue including collagen, and demineralized bone matrix (DBM), wherein the stem cells are of human origin, wherein the stem cells are late-passaged adipose tissue-derived stem cells, as disclosed and wherein the biomaterial further comprises particles of calcium phosphate ceramics, and IGF1 and SDF-1α as taught by Alsberg ‘952, in the form of a bi-phasic HA/β-TCP at a ratio of 20/80, as taught by Legeros (2003), wherein the biomaterial comprises bioactive agents, such as SDF-1, as taught by Liu (2015), and wherein the bioactive agents are present at loadings of from 0.1 to 30% wgt, as taught by King ‘770.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Alsberg ‘952 to the effect that the osteoconductive properties of calcium phosphate ceramics enhance the differentiation of the stem cells, with resulting improved bone forming processes following implantation in vivo, and by the teachings of Legeros (2003), Liu (2015), and King ‘770 as to the osteogenic potential of the biomaterial that is enhanced by these osteogenic agents, at the disclosed loadings.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘070 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicant may act to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619